 

Exhibit 10.20

 

 

DOMINION RESOURCES, INC.

SECURITY OPTION PLAN

 

Effective January 1, 2003



--------------------------------------------------------------------------------

 

TABLE OF CONTENTS

 

    

Page

ARTICLE I ESTABLISHMENT AND PURPOSE

  

1

ARTICLE II REFERENCES, CONSTRUCTION AND DEFINITIONS

  

1

    2.1

  

Administrative Committee

  

1

    2.2

  

Administrator

  

1

    2.3

  

Affiliate

  

1

    2.4

  

Aggregate Fund Value

  

1

    2.5

  

Allocation

  

1

    2.6

  

Allocation Election

  

1

    2.7

  

Beneficiary

  

1

    2.8

  

Board

  

1

    2.9

  

Business Day

  

1

    2.10

  

Cause

  

2

    2.11

  

Change of Control

  

2

    2.12

  

Code

  

2

    2.13

  

Company

  

2

    2.14

  

Compensation

  

2

    2.15

  

Deferral Election Form

  

2

    2.16

  

Deferred Compensation Plan

  

2

    2.17

  

Disability

  

2

    2.18

  

Disability Termination

  

3

    2.19

  

Effective Date

  

3

    2.20

  

Election Cutoff Time

  

3

    2.21

  

Election Date

  

3

    2.22

  

Employee

  

3

    2.23

  

Exercise

  

3

    2.24

  

Exercise Election

  

3

    2.25

  

Expiration

  

3

    2.26

  

Expiration Date

  

3

    2.27

  

Forfeiture

  

3

    2.28

  

Fund

  

3

    2.29

  

Fund Menu

  

4

    2.30

  

Fund Option

  

4

 

i



--------------------------------------------------------------------------------

 

    2.31

  

Fund Optionholder

  

4

    2.32

  

Fund Return

  

4

    2.33

  

Fund Value

  

4

    2.34

  

Grant

  

4

    2.35

  

Grant Date

  

4

    2.36

  

Indexed Strike Price

  

4

    2.37

  

Indexed Strike Price Adjustment Factor

  

4

    2.38

  

Issuer

  

4

    2.39

  

Minimum Strike Price

  

4

    2.40

  

Participant

  

4

    2.41

  

Participating Company

  

4

    2.42

  

Person

  

5

    2.43

  

Plan

  

5

    2.44

  

Plan Year

  

5

    2.45

  

Pre-Termination Death

  

5

    2.46

  

Reallocation Election

  

5

    2.47

  

Retirement

  

5

    2.48

  

Rollover Amount

  

5

    2.49

  

Rollover Election Form

  

5

    2.50

  

Savings Plan

  

5

    2.51

  

Share

  

5

    2.52

  

Share Value

  

5

    2.53

  

Spread

  

5

    2.54

  

Strike Price

  

6

    2.55

  

Supplemental Retirement Plan

  

6

    2.56

  

Surviving Spouse

  

6

    2.57

  

Termination of Employment

  

6

    2.58

  

Trust

  

6

    2.59

  

Unvested Shares

  

6

    2.60

  

Vested

  

6

ARTICLE III ELIGIBILITY AND ELECTIONS

  

6

    3.1

  

Eligibility

  

6

    3.2

  

Deferral Election

  

6

    3.3

  

Match

  

7

    3.4

  

Rollover Election

  

8

 

ii



--------------------------------------------------------------------------------

ARTICLE IV FUND OPTION GRANTS AND VESTING

  

8

    4.1

  

Fund Options

  

8

    4.2

  

Fund Option Issuance

  

8

    4.3

  

Vesting

  

8

ARTICLE V ALLOCATIONS

  

9

    5.1

  

The Allocation Election

  

9

    5.2

  

The Reallocation Election

  

9

    5.3

  

Procedures

  

9

ARTICLE VI EXERCISES

  

9

    6.1

  

Exercise

  

9

    6.2

  

Expiration Date

  

9

    6.3

  

Procedures and Timing

  

10

    6.4

  

Payments to Beneficiary

  

11

ARTICLE VII FORFEITURES AND EXPIRATIONS

  

11

    7.1

  

Forfeitures

  

11

    7.2

  

Expirations

  

11

ARTICLE VIII FUND OPTION VALUATION

  

11

    8.1

  

Funds

  

11

    8.2

  

Indexed Strike Price

  

12

    8.3

  

Minimum Strike Price

  

13

ARTICLE IX COMPANY’S OBLIGATIONS

  

13

    9.1

  

Unfunded Plan

  

13

    9.2

  

Change of Control

  

14

ARTICLE X ADMINISTRATION OF THE PLAN

  

14

10.1

  

Powers and Duties of the Administrative Committee

  

14

    10.2

  

Agents

  

14

    10.3

  

Claims for Benefits

  

14

    10.4

  

Hold Harmless

  

15

    10.5

  

Service of Process

  

15

    10.6

  

Form of Administration

  

15

ARTICLE XI DESIGNATION OF BENEFICIARIES

  

15

    11.1

  

Beneficiary Designation

  

15

    11.2

  

Failure to Designate Beneficiary

  

15

ARTICLE XII AMENDMENT OR TERMINATION OF THE PLAN

  

16

 

iii



--------------------------------------------------------------------------------

    12.1

  

Right to Amend or Terminate Plan

  

16

    12.2

  

Notice

  

16

ARTICLE XIII GENERAL PROVISIONS AND LIMITATIONS

  

16

    13.1

  

No Right to Continued Employment

  

16

    13.2

  

Payment on Behalf of Payee

  

16

    13.3

  

Nonalienation

  

17

    13.4

  

Missing Payee

  

17

    13.5

  

Required Information

  

18

    13.6

  

No Trust or Funding Created

  

18

    13.7

  

Binding Effect

  

18

    13.8

  

Merger or Consolidation

  

18

    13.9

  

Entire Plan

  

19

 

iv



--------------------------------------------------------------------------------

 

ARTICLE I

 

ESTABLISHMENT AND PURPOSE

 

Dominion Resources, Inc. (the “Company”) hereby establishes, for the benefit of
certain employees as described herein, the Dominion Resources, Inc. Security
Option Plan (the “Plan”).

 

ARTICLE II

 

REFERENCES, CONSTRUCTION AND DEFINITIONS

 

The Plan and all rights thereunder shall be construed and enforced in accordance
with the laws of the Commonwealth of Virginia. All references to time are
Charlotte, North Carolina time. The following definitions will apply unless
another definition is specifically provided in a grant agreement.

 

2.1    Administrative Committee means the Administrative Benefits Committee of
Dominion Resources Services, Inc.

 

2.2    Administrator means Opt Capital or any successor entity designated by the
Administrative Committee.

 

2.3    Affiliate means any corporation that is in a controlled group of
corporations with the Company within the meaning of Section 414(b) of the Code.

 

2.4    Aggregate Fund Value means, with respect to a Fund Option as of any date,
the aggregate of the Fund Values for such Fund Option.

 

2.5    Allocation means with respect to a Fund Option as of any date, the
percentage allocation of the Fund Option’s Aggregate Fund Value among the types
of Funds on the Fund Menu.

 

2.6    Allocation Election means the Fund Optionholder’s written election made
in accordance with Article 5 specifying the Grant Date Allocation of Fund
Options granted on or after the date such election takes effect. The election
shall be in substantially the form the Administrative Committee prescribes.

 

2.7    Beneficiary means the Person designated by a Participant pursuant to
Article 11 to become the Fund Optionholder of specified Fund Options owned by
the Participant upon the death of such Participant. If, however, there has been
no such designation or an invalid designation, Beneficiary means the Person who
becomes the Fund Optionholder pursuant to Section 11.2.

 

2.8    Board means the board of directors of the Company.

 

2.9    Business Day means any day on which the New York Stock Exchange is open
for business.

 

1



--------------------------------------------------------------------------------

 

2.10    Cause means (i) fraud or material misappropriation with respect to the
business or assets of the Company, (ii) persistent refusal or willful failure of
the Participant to perform substantially his duties and responsibilities to the
Company, which continues after the Participant receives notice of such refusal
or failure, (iii) conviction of a felony or crime involving moral turpitude, or
(iv) the use of drugs or alcohol that interferes materially with the
Participant’s performance of his duties.

 

2.11    Change of Control means the occurrence of any of the following events:

 

  (a)    Any person, including a “group” as defined in Section 13(d)(3) of the
Securities Exchange Act of 1934, as amended, becomes the owner or beneficial
owner of Company securities having 20% or more of the combined voting power of
the then outstanding Company securities that may be cast for the election of the
Board (other than as a result of an issuance of securities initiated by the
Company, or open market purchases approved by the Board, as long as the majority
of the Board approving the purchases is also the majority at the time the
purchases are made);

 

  (b)    As the direct or indirect result of, or in connection with, a cash
tender or exchange offer, a merger or other business combination, a sale of
assets, a contested election, or any combination of these transactions, the
persons who were directors of the Company before such transactions cease to
constitute a majority of the Board, or any successor’s board, within two years
of the last of such transactions; or

 

  (c)    With respect to a particular Participant, an event occurs with respect
to the Participant’s employer such that, after the event, the Participant’s
employer is no longer an Affiliate of the Company.

 

2.12    Code means the Internal Revenue Code of 1986, as amended.

 

2.13    Company means Dominion Resources, Inc., and any successor business by
merger, purchase, or otherwise that maintains the Plan.

 

2.14    Compensation means a Participant’s base salary, cash incentive pay and
other cash compensation from the Company, including bonuses and pre-scheduled
one-time performance-based payments. The Administrative Committee may determine
whether to include or exclude an item of income from Compensation.

 

2.15    Deferral Election Form means the Form that a Participant uses to elect
to defer Compensation pursuant to Article 3.

 

2.16    Deferred Compensation Plan means the Dominion Resources, Inc.
Executives’ Deferred Compensation Plan.

 

2.17    Disability means the Participant has a condition that renders the
Participant eligible for benefits under the Company’s long-term disability plan
or program applicable to the Participant.

 

2



--------------------------------------------------------------------------------

 

2.18    Disability Termination means a Participant’s Termination of Employment
on account of Disability.

 

2.19    Effective Date is January 1, 2003.

 

2.20    Election Cutoff Time is 4 p.m. for elections made electronically to the
Administrator, and 10:00 a.m. for elections communicated to the Administrator in
person or via telephone, facsimile, email, or mail.

 

2.21    Election Date means the date by which an Employee must submit a valid
Deferral Election Form. For each Plan Year, the Election Date shall be December
31 for deferrals of base salary, annual cash incentive award, long-term cash
incentive payments and pre-scheduled one-time cash payments, unless the
Administrative Committee sets an earlier Election Date. For a rollover election
under Section 3.4(a), the Election Date shall be December 31, 2002 (unless the
Administrative Committee sets an earlier Election Date) and such additional
dates as established by Administrative Committee. The Election Date under
Section 3.4(a) shall be not later than either (i) at least six (6) months prior
to the commencement of the receipt of benefits under the Deferred Compensation
Plan or (ii) at least one (1) month prior to the commencement of the receipt of
benefits under the Deferred Compensation Plan if the election is approved by the
Administrative Committee in its absolute discretion. For a rollover election
under Section 3.4(b), the Election Date shall be either (i) at least six (6)
months prior to the commencement of the receipt of benefits under the
Supplemental Retirement Plan or (ii) at least one (1) month prior to the
commencement of the receipt of benefits under the Supplemental Retirement Plan
if the election is approved by the Administrative Committee in its absolute
discretion.

 

2.22    Employee means an individual who is employed by a Participating Company
on a full-time salaried basis and whose terms and conditions of employment are
not covered by a collective bargaining agreement.

 

2.23    Exercise means, with respect to a Fund Option, the Fund Optionholder’s
exercise of the right to purchase all or part of the Fund Option’s Funds that
are Vested.

 

2.24    Exercise Election means the Fund Optionholder’s written Exercise
election made in accordance with Article 5, and which is in substantially the
form the Administrative Committee prescribes.

 

2.25    Expiration means the occurrence of the Fund Option’s Expiration Date
without an Exercise.

 

2.26    Expiration Date means the date of Expiration of a Fund Option.

 

2.27    Forfeiture means, with respect to a Participant who incurs a Termination
of Employment, the amount of the Participant’s Unvested Shares that are
forfeited by the Participant.

 

2.28    Fund means an open-end investment company that is registered as such
under the Investment Company Act of 1940.

 

3



--------------------------------------------------------------------------------

2.29    Fund Menu means the menu of Funds, as approved from time to time by the
Committee, that can serve as Funds for Fund Options. At its sole discretion, the
Committee may change the number and type of Funds at any time and may establish
procedures for the transition between Funds.

 

2.30    Fund Option means each discrete bundle of rights the Participating
Company grants to a Participant under this Plan to purchase a specified Fund,
when Vested, at a specified Strike Price, subject to any conditions set forth in
this Plan or in a Fund Option Agreement that applies to the Fund Option.

 

2.31    Fund Optionholder means, with respect to a Fund Option, the Person who
is the beneficial owner of the Fund Option and the Fund Option’s entitlements,
including any rights the Fund Option gives the Fund Optionholder to Exercise the
Fund Option, to allocate or reallocate the Funds of the Fund Options, or to
assign the Fund Option.

 

2.32    Fund Return means, with respect to a Fund Option, the rate of growth or
decline of the Fund Option’s Aggregate Fund Value.

 

2.33    Fund Value means, with respect to one type of Fund of a Fund Option as
of any date, the aggregate of the Share Values of such Fund.

 

2.34    Grant means the Participating Company’s issuance or grant of a Fund
Option to a Participant.

 

2.35    Grant Date means the date the Fund Option is granted to a Participant
under Section 4.2.

 

2.36    Indexed Strike Price means, as of the Grant Date, 90% of the Grant Date
Aggregate Fund Value. Each Business Day after the Grant Date, the Indexed Strike
Price is adjusted by the Indexed Strike Price Adjustment Factor.

 

2.37    Indexed Strike Price Adjustment Factor means, with respect to a Fund
Option, the Fund Return.

 

2.38    Issuer means, with respect to a Fund, the Person that issues the Fund.

 

2.39    Minimum Strike Price means, with respect to a Fund Option, 25% of the
Grant Date Aggregate Fund Value.

 

2.40    Participant means, as of any date, any Employee who has received one or
more Fund Options from the Participating Company and any part of such Fund
Options has not expired.

 

2.41    Participating Company means the Company and all Affiliates, unless the
Administrative Committee determines that the Affiliate should not participate in
the Plan. All Affiliates are deemed to have adopted the Plan. By its
participation in the Plan, a Participating Company shall be deemed to appoint
the Company its exclusive agent to exercise on its behalf all of the power and
authority conferred by the Plan upon the Company and accept the delegation

 

4



--------------------------------------------------------------------------------

to the Administrative Committee of all the power and authority conferred upon it
by the Plan. The authority of the Company to act as such agent shall continue
until the Plan is terminated as to the Participating Company. The term
“Participating Company” shall be construed as if the Plan were solely the Plan
of such Participating Company, unless the context plainly requires otherwise.

 

2.42    Person means a natural person or any duly organized and validly existing
entity such as a corporation, partnership, limited liability company,
association or trust.

 

2.43    Plan means the Dominion Resources, Inc. Security Option Plan.

 

2.44    Plan Year means the calendar year.

 

2.45    Pre-Termination Death means the death of a Participant before a
Termination of Employment, Retirement or Disability.

 

2.46    Reallocation Election means with respect to a Fund Option, the Fund
Optionholder’s written election, made in accordance with Article 5 specifying an
Allocation for such Fund Option. The election shall be in substantially the form
the Administrative Committee prescribes.

 

2.47    Retirement means Termination of Employment with receipt of early or
normal retirement benefits under the Dominion Resources Retirement Plan or any
other tax-qualified defined benefit retirement plan of the Company or an
Affiliate in which the Participant participates.

 

2.48    Rollover Amount is an amount equal to the Participant’s benefits in the
Deferred Compensation Plan and/or the Supplemental Retirement Plan that the
Participant has elected to rollover to this Plan by properly completing a
Rollover Election Form.

 

2.49    Rollover Election Form means the form that a Participant uses to
rollover benefits to this Plan that are either (i) payable in the form of a lump
sum payment from a Supplemental Retirement Plan or (ii) held for the benefit of
the Participant in the Deferred Compensation Plan.

 

2.50    Savings Plan means the Dominion Salaried Savings Plan.

 

2.51    Share means an equal undivided interest in the Fund, as established by
the Issuer.

 

2.52    Share Value means with respect to a Share as of any date the fair market
value of the Share as of the close of business on such date, or, if such date is
not a Business Day, the close of business on the Business Day immediately
preceding.

 

2.53    Spread means, with respect to a Fund Option as of any date, the excess,
if any, of the Fund Option’s Aggregate Fund Value as of such date over the Fund
Option’s Strike Price as of such date.

 

5



--------------------------------------------------------------------------------

2.54    Strike Price means with respect to a Fund Option as of any date the
greater of the Fund Option’s Indexed Strike Price as of such date and the Fund
Option’s Minimum Strike Price as of such date.

 

2.55    Supplemental Retirement Plan means the Dominion Resources, Inc.
Retirement Benefit Restoration Plan and/or the Dominion Resources, Inc.
Executive Supplemental Retirement Plan.

 

2.56    Surviving Spouse means the survivor of a deceased Fund Optionholder to
whom such deceased Fund Optionholder was legally married (as determined by the
Administrative Committee) immediately before the Fund Optionholder’s death.

 

2.57    Termination of Employment means a termination of employment with the
Participating Company or an Affiliate as determined by regular practices and
policies of the Participating Company or Affiliate, unless otherwise provided by
the Administrative Committee; provided, however, that the transfer of an
Employee from employment by one Participating Company or an Affiliate to
employment by another Participating Company or Affiliate shall not constitute a
Termination of Employment.

 

2.58    Trust means the Dominion Resources, Inc. Executive Security Trust.

 

2.59    Unvested Shares means with respect to a Fund Option as of a given date
the Shares of Funds that are not Vested.

 

2.60    Vested means a Fund Option that is nonforfeitable and that can be
exercised at any time by the Fund Optionholder.

 

ARTICLE III

 

ELIGIBILITY AND ELECTIONS

 

3.1    Eligibility.  Any Employee with a base salary in excess of $100,000 as of
September 1 prior to each Election Date or any Employee designated by the
Administrative Committee shall be eligible to become a Participant in the Plan.

 

3.2    Deferral Election.  An Employee may elect on or before the Election Date
to defer receipt of a portion of the Employee’s Compensation for the Plan Year.
Except as provided in Section 3.2(b), an Employee may elect a deferral for any
Plan Year only if he or she is an Employee on the Election Date for that Plan
Year. The following provisions apply to deferral elections:

 

(a) A Participant may defer up to 50% of the Participant’s base salary and up to
85% of the Participant’s annual cash incentive award, long-term cash incentive
payments and pre-scheduled one-time cash payments. The maximum deferrals to this
Plan shall be reduced by any deferrals that the Participant has elected to defer
to the Deferred Compensation Plan or any other deferred compensation plan of the
Company. Compensation for deferrals under the

 

6



--------------------------------------------------------------------------------

Savings Plan shall be based on a Participant’s Compensation after any deferrals
made under this Plan or the Deferred Compensation Plan.

 

(b) Before each Plan Year’s Election Date, each eligible Employee shall be
provided with a Deferral Election Form. Except as provided below, a deferral
election shall be valid only when the Deferral Election Form is completed,
signed by the electing Employee, and received by the Administrative Committee on
or before the Election Date for that Plan Year. If an Employee becomes eligible
to Participate in the Plan during a Plan Year due to designation by the
Committee under Section 3.1, the Employee may make a deferral election by
completing a Deferral Election Form within 30 days of becoming eligible to
participate in the Plan. The deferral election will be effective for periods
after the Administrative Committee receives it. An Employee may not revoke a
Deferral Election Form after the Plan Year begins, except that an Employee may
revoke a Deferral Election Form within 30 days following a Change of Control.

 

(c) The Administrative Committee may reject any Deferral Election Form that does
not conform to the provisions of the Plan. If the Administrative Committee
rejects a Deferral Election Form, the Employee shall be paid the amounts the
Employee would have been entitled to receive if the Employee had not submitted
the Deferral Election Form.

 

(d) Except as provided in Section 3.2(b), an Employee who has not submitted a
valid Deferral Election Form to the Administrative Committee on or before the
relevant Election Date may not defer any part of the Employee’s Compensation for
the Plan Year.

 

3.3    Match.  With respect to each Plan Year, the Participating Company may
issue to each eligible Participant a Fund Option with a Grand Date Spread equal
to the Match (as defined below), unless the Company has elected to contribute
the Match to the Deferred Compensation Plan or another deferred compensation
plan of the Company.

 

(a) To be eligible for this Grant, a Participant must meet all of the following
criteria:

 

(i)    be employed on December 31 or have a Termination of Employment during the
Plan Year due to Retirement, death or Disability;

 

(ii)    have made salary deferrals to the Dominion Savings Plan for the Plan
Year;

 

(iii)    have base salary for the Plan Year in excess of the dollar limit for
the Plan Year under Code section 401(a)(17); and

 

(iv)    the amount of the Match must exceed $500.

 

(b) The amount of the Match will be determined under the following formula:
Excess Compensation times Deferral Percentage times Match Percentage. The terms
in the formula have the following meanings.

 

7



--------------------------------------------------------------------------------

 

(i) Excess Compensation is the amount of the Participant’s base salary for the
Plan Year in excess of the dollar limit for the Plan Year under Code section
401(a)(17).

 

(ii)    Deferral Percentage is the total of the Participant’s salary deferrals
to the Dominion Savings Plan for the Plan Year divided by the lesser of (i) the
dollar limit for the Plan Year under Code section 401(a)(17), or (ii) the
Participant’s base salary for the Plan Year reduced by deferrals under this Plan
and the Dominion Savings Plan. The Deferral Percentage may not exceed the
maximum percentage of compensation on which the Participant would be eligible to
receive a match by making a deferral under the Dominion Savings Plan for the
Plan Year.

 

(iii)    Match Percentage is the percentage of company match made with respect
to the Participant’s salary deferral to the Dominion Savings Plan.

 

3.4    Rollover Election.

 

(a) A Participant who is also a Participant in the Deferred Compensation Plan
may elect to rollover any amounts credited to the Participant’s accounts in the
Deferred Compensation Plan to this Plan by executing a Rollover Election Form by
the Election Date.

 

(b) A Participant in a Supplemental Retirement Plan who elects to receive a lump
sum payment of benefits under the Supplemental Retirement Plan may also elect to
rollover the calculated Rollover Amount to this Plan by executing a Rollover
Election Form by the Election Date.

 

ARTICLE IV

 

FUND OPTION GRANTS AND VESTING

 

4.1    Fund Options.  Fund Options are granted to eligible Participants under
the Plan and provide such Participants with the opportunity to purchase units of
the Funds shown on the current Fund Menu. A Fund Option shall be granted with a
Grant Date Spread equal to (i) the amount of the Participant’s Compensation that
the Participant has elected to defer under a Deferral Election Form; (ii) the
amount of the Match; or (iii) the Rollover Amount. The specific terms of the
Fund Options are referred to in this Plan and may be subject to such additional
terms that are set forth in the Fund Option Agreement.

 

4.2    Fund Option Issuance.  Fund Options will be granted to eligible
Participants on the following dates: (i) with respect to a Deferral Election,
the date that the payment of Compensation would have been made to the
Participant; (ii) with respect to the Match, the date determined by the
Administrative Committee; and (iii) with respect to the Rollover Amount, the
date designated on the Rollover Election Form for rollover; provided such days
are Business Days, otherwise the Grant shall be made on the first business day
thereafter.

 

4.3    Vesting.  All Fund Options shall be fully Vested, unless otherwise
provided in a Participant’s Fund Option agreement. If vesting dates are set
forth in a Participant’s Fund

 

8



--------------------------------------------------------------------------------

Option agreement, an Employee must be employed by a Participating Company on
such dates to vest in a Fund Option. In addition, all Fund Options are fully
Vested on the Employee’s Retirement, Pre-Termination Death, or Change of
Control. Otherwise, all Unvested Shares shall terminate on the Employee’s
Termination of Employment.

 

ARTICLE V

 

ALLOCATIONS

 

5.1    The Allocation Election.  At any time before a Fund Option is granted,
the Fund Optionholder may specify the Fund Option’s Grant Date Allocation. Such
specification shall be made by the Fund Optionholder’s filing of an Allocation
Election with the Administrator. The election shall specify a Grant Date
Allocation for all Fund Options. The election establishes the Grant Date
Allocation of Fund Options granted on or after the effective date of the
election. The election shall remain in effect until the effective date of a new
Allocation Election.

 

5.2    The Reallocation Election.  At any time, a Fund Optionholder may specify
the Allocation for a Fund Option. Such specification shall be made by the Fund
Optionholder’s filing of a Reallocation Election with the Administrator. The
election shall specify an Allocation for all Fund Options. The election
establishes the Allocation as of the effective date of the election.

 

5.3    Procedures.  All Allocation specifications shall be in whole percentage
increments. If the Administrator receives an Allocation Election or a
Reallocation Election on a day that is not a Business Day, the effective date of
the election shall be the immediately following Business Day. If the
Administrator receives an election before the Election Cutoff Time on a Business
Day, the effective date shall be such Business Day. If the Administrator
receives an election after the Election Cutoff Time on a Business Day, the
effective date shall be the immediately following Business Day.

 

ARTICLE VI

 

EXERCISES

 

6.1    Exercise.  On any Business Day prior to the Fund Option’s Expiration
Date, the Fund Optionholder can Exercise any Vested Fund Option.

 

6.2    Expiration Date.  To the extent Vested, a Participant may Exercise a Fund
Option as long as the Participant remains an Employee of the Company or an
Affiliate. Vested Fund Options shall expire on the first occurrence of any of
the following events:

 

(a) In the event of Retirement or Disability Termination: the last day of the
120th consecutive month following such Retirement.

 

(b) In the event of Pre-Termination Death: the last day of the 24th consecutive
month following such Pre-Termination Death unless the Employee is eligible for
Retirement at

 

9



--------------------------------------------------------------------------------

the time of death, in which case, the last day of the 120th consecutive month
following such death.

 

(c) In the event of Termination of Employment without Cause other than a
Disability Termination (except as provided in 6.2(e)): the last day of the 12th
month following such Termination of Employment.

 

(d) In the event of Termination of Employment with Cause by the Company or an
Affiliate (except as provided in 6.2(e)): the last day of the 90th consecutive
day period following such Termination of Employment.

 

(e) In the event of a Termination of Employment of the Participant by the
Company or an Affiliate within 36 months after a Change of Control: the last day
of the 120th consecutive month following such Termination of Employment.

 

6.3    Procedures and Timing.

 

(a) To Exercise a Fund Option in whole or in part, the Fund Optionholder must
file with the Administrator an Exercise Election, properly completed and duly
executed by the Fund Optionholder, specifying the amount of Spread desired,
together with payment of the Strike Price related to the desired Spread.
Notwithstanding the foregoing, the Administrative Committee may, in the exercise
of its discretion, allow a deemed payment of the Strike Price, and require that
an Exercise Election be filed and direct that the amount of Spread be paid
pursuant to such election.

 

(b) If the Administrator receives an Exercise Election on a day that is not a
Business Day, the Exercise date shall be the immediately following Business Day.
If the Administrator receives an Exercise Election before the Election Cutoff
Time, the Exercise date shall be such Business Day. If the Administrator
receives an Exercise Election after the Election Cutoff Time on a Business Day,
the Exercise date shall be the immediately following Business Day.

 

(c) The number of Shares required to settle an Exercise shall be based on the
Exercise date Fund Values.

 

(d) The Participating Company shall make settlement with respect to an Exercise
as soon as administratively practicable after the Exercise date. The Fund
Optionholder is not entitled to interest for the time that elapses between the
Exercise date and the settlement date. The Participating Company is not liable
for any change in Fund Values for the time that elapses between the Exercise
date and the settlement date. To make settlement, the Participating Company
shall deliver to the Fund Optionholder the Shares of the Funds that are subject
to the Exercise. If the Administrative Committee allows a deemed payment of the
Strike Price, the Participating Company may settle its obligations with respect
to the Exercise by delivering Shares of the Funds with an Aggregate Fund Value
as of the Exercise date equal to the Spread being exercised, less applicable
withholding.

 

(e) A partial Exercise of a Fund Option shall not affect the Fund Optionholder’s
Exercise rights with respect to the remainder of the Fund Option. On a partial
Exercise of a

 

10



--------------------------------------------------------------------------------

Fund Option that is less than 100% Vested, the Vested portion of the Fund Option
shall be adjusted to reflect the Exercise.

 

(f) In no event shall an Exercise be permitted if the Spread to be exercised is
less than $5,000 unless all of the Spread on all Vested Fund Options is being
exercised.

 

(g) Whenever payment is made pursuant to the Exercise of a Fund Option, all tax
withholding shall be made by means of tax withholding from the Fund Shares
covered by the Exercise.

 

6.4    Payments to Beneficiary.  If a Fund Optionholder entitled to a benefit
under this Article 6 dies before payment of the benefit is made, then payment of
the benefit shall be made to such Fund Optionholder’s Beneficiary.

 

ARTICLE VII

 

FORFEITURES AND EXPIRATIONS

 

7.1    Forfeitures.  Upon the occurrence of a Forfeiture, the Fund Option or
portion of the Fund Option subject to the Forfeiture shall be canceled, and the
Fund Optionholder of the Fund Option shall have no rights with respect to the
canceled Fund Option, or the portion of the Fund Option canceled, as the case
may be. If less than all of a Fund Option is canceled, then the Forfeiture shall
be allocated among the Fund Option’s Funds in the same proportion as the Fund
Option’s Fund Allocation as of the Business Day immediately preceding the date
of Forfeiture.

 

7.2    Expirations.  In the event of an Expiration of a Fund Option, the Fund
Option shall be canceled and the Fund Optionholder shall have no right with
respect to the canceled Fund Option.

 

ARTICLE VIII

 

FUND OPTION VALUATION

 

8.1    Funds.  Each Business Day, the Administrator shall calculate and record,
or cause to be calculated and recorded, the following with respect to each Fund
Option: (i) the Share Value with respect to each Fund, (ii) the number of
Unvested Shares with respect to each Fund, and (iii) the number of Vested Shares
with respect to each Fund. The Shares of a Fund shall be allocated among the
Unvested Shares and Vested Shares in the same proportion that the Aggregate Fund
Value for Unvested Shares and Vested Shares, as the case may be, bears to the
Aggregate Fund Value. In calculating the number of Shares, the following
transactions shall be accounted for as follows:

 

(a) Upon the Grant of a Fund Option, there shall be calculated and recorded (i)
the number of Unvested Shares of each Fund, and (ii) the number of Vested Shares
of each Fund.

 

(b) Upon an Exercise of the Fund Option, there shall be subtracted the number of
Shares of each Fund transferred or deemed transferred pursuant to the Exercise.
An Exercise

 

11



--------------------------------------------------------------------------------

Election shall be applied to the Fund Optionholder’s Fund Options according to
the following protocol:

 

(i)    A Fund Option is “in-the-money” if it has a positive Spread.

 

(ii)    The “in-the-money” Fund Option with the nearest Expiration Date is
exercised first to the extent necessary to fulfill the Exercise Election (if
there is more than one such Fund Option, the Fund Options are exercised pro
rata), and if such Fund Option(s) is insufficient, then the “in-the-money” Fund
Option(s) with the second nearest Expiration Date is exercised to the extent
necessary to fulfill the Exercise Election, and if such Fund Option(s) is
insufficient the process continues with “in-the-money” Fund Options as necessary
to fulfill the Exercise Election;

 

(iii)    If the “in-the-money” Fund Options are insufficient to fulfill the
Exercise Election, the Administrator shall notify the Fund Optionholder of the
shortfall.

 

(c) Upon a Forfeiture or Expiration of the Fund Option, there shall be
subtracted the Shares of each Fund that are subject to the Forfeiture or
Expiration.

 

(d) Upon the Issuer’s payment of a dividend consisting of cash or property other
than Shares with respect to a Fund of the Fund Option, there shall be added to
the Fund Option additional Shares of the Fund equal to the value of the
dividend.

 

(e) Upon the Issuer’s payment of a dividend consisting of Shares with respect to
a Fund of the Fund Option, there shall be added to the Fund Option the number of
Shares deemed to be distributed with respect to the Fund.

 

(f) Upon a stock split or recapitalization whereby the Issuer distributes new
Shares of a Fund in exchange for the cancellation of existing Shares of the
Fund, there shall be subtracted the number of Shares of the Fund that are
canceled and there shall be added the number of Shares of the Fund deemed to be
received in exchange therefore.

 

(g) Upon the filing of a Reallocation Election affecting the Fund Option, there
shall be added or subtracted, as the case may be, the appropriate number of
Shares of each Fund affected.

 

(h) Upon an increase in the Vested percentage of the Fund Option, the number of
Unvested Shares of each Fund shall be reduced as required and a like number of
Shares added to the number of Vested Shares of each Fund, as applicable.

 

8.2    Indexed Strike Price.  Each Business Day, the Administrator shall
calculate and record, or cause to be calculated and recorded, the Indexed Strike
Price with respect to each Fund Option. In calculating the Indexed Strike Price,
the following transactions shall be accounted for as follows:

 

(a) Upon a Grant, the Indexed Strike Price shall be calculated and recorded.

 

12



--------------------------------------------------------------------------------

 

(b) There shall be an increase (decrease) equal to the Indexed Strike Price
Adjustment Factor of the Fund Option since the last preceding Business Day.

 

(c) Upon an Exercise, if the Indexed Strike Price is greater than or equal to
the Minimum Strike Price, the amount of the Strike Price received or deemed to
be received pursuant to the Exercise of the Fund Option shall be subtracted from
the Indexed Strike Price. If the Indexed Strike Price is less than the Minimum
Strike Price, the Indexed Strike Price shall be reduced by an amount that bears
the same proportion to the Indexed Strike Price immediately before the reduction
as the Strike Price received or deemed to be received pursuant to the Exercise
of the Fund Option bears to the total Strike Price immediately preceding such
Exercise.

 

(d) Upon a Forfeiture or Expiration of the Fund Option, the Indexed Strike Price
shall be reduced by an amount that bears the same proportion to the Indexed
Strike Price before such reduction as the Aggregate Fund Value of the Forfeiture
or Expiration bears to the Fund Option’s Aggregate Fund Value immediately
preceding the Forfeiture or Expiration.

 

8.3    Minimum Strike Price.  Upon a Grant, the Administrator shall calculate
and record, or cause to be calculated and recorded, the Minimum Strike Price
with respect to each Fund Option. In keeping track of the Minimum Strike Price,
the following transactions shall be accounted for as follows:

 

(a) Upon an Exercise, if the Minimum Strike Price is greater than or equal to
the Indexed Strike Price, the amount of the Strike Price received or deemed to
be received pursuant to the Exercise of the Fund Option shall be subtracted from
the Minimum Strike Price. If the Minimum Strike Price is less than the Indexed
Strike Price, the Minimum Strike Price shall be reduced by an amount that bears
the same proportion to the Minimum Strike Price immediately before the reduction
as the Strike Price received or deemed to be received pursuant to the Exercise
of the Fund Option bears to the total Strike Price immediately preceding such
Exercise.

 

(b) Upon a Forfeiture or Expiration of the Fund Option, the Minimum Strike Price
shall be reduced by an amount that bears the same proportion to the Minimum
Strike Price before such reduction as the Aggregate Fund Value of the Forfeiture
or Expiration bears to the Fund Option’s Aggregate Fund Value immediately
preceding the Forfeiture or Expiration.

 

ARTICLE IX

 

COMPANY’S OBLIGATIONS

 

9.1    Unfunded Plan.  The Plan shall be unfunded. The Company shall not be
required to segregate any assets that at any time represent a benefit. The
Company may deposit funds with the trustee of the Trust (or such similar trust
that is maintained or established by the Company) to provide the benefits to
which Participants and Beneficiaries may be entitled under the Plan. The funds
deposited with the trustee of such trust, and the earnings thereon, will be
dedicated to the payment of benefits under the Plan but shall remain subject to
the claims of the general creditors of the Company. Any liability of the Company
to a Participant or Beneficiary under this Plan shall be based solely on
contractual obligations that may be created pursuant to this Plan. No

 

13



--------------------------------------------------------------------------------

such obligation of the Company shall be deemed to be secured by any pledge of,
or other encumbrance on, any property of the Company.

 

9.2    Change of Control.  Notwithstanding the foregoing, in the event of a
Change of Control, the Company shall, immediately prior to a Change of Control,
make an irrevocable contribution to the trust so that the amount held in trust
is equal to 105% of the amount that is sufficient to pay each Participant and
Beneficiary the benefits to which they would be entitled, and for which each
Participating Company is liable, pursuant to the terms of the Plan as in effect
on the date on which the Change of Control occurred. The amount of such
contribution exceeding the amount required to pay benefits under the Plan shall
be used to pay administrative costs of the trust and to reimburse any
Participant who incurs legal fees as a result of an attempt to enforce the terms
of the Plan against an acquirer of the Company.

 

ARTICLE X

 

ADMINISTRATION OF THE PLAN

 

10.1    Powers and Duties of the Administrative Committee.  The Plan shall be
administered by the Administrative Committee. The Administrative Committee shall
interpret the Plan, establish regulations to further the purposes of the Plan
and take any other action necessary to the proper operation of the Plan. Prior
to paying a benefit under the Plan, the Administrative Committee may require the
Participant, former Participant or Beneficiary to provide such information or
material as the Administrative Committee, in its sole discretion, shall deem
necessary to make any determination it may be required to make under the Plan.
The Administrative Committee may withhold payment of a benefit under the Plan
until it receives all such information and material and is reasonably satisfied
of its correctness and genuineness. The Administrative Committee may delegate
all or any of its responsibilities and powers to any Persons selected by it,
including designated officers or Employees of the Company.

 

10.2    Agents. The Administrative Committee may engage such legal counsel,
certified public accountants and other advisers and service providers, who may
be advisers or service providers for the Participating Company or an Affiliate,
and make use of such agents and personnel of the Company, as it shall require or
may deem advisable for purposes of the Plan. The Administrative Committee may
rely upon the written opinion of any legal counsel or accountants engaged by the
Administrative Committee. The Administrative Committee may delegate to the
Administrator, any agent or to any subcommittee or member of the Administrative
Committee its authority to perform any act hereunder, including, without
limitation, those matters involving the exercise of discretion, provided that
such delegation shall be subject to revocation at any time at the discretion of
the Administrative Committee.

 

10.3    Claims for Benefits.  If for any reason a benefit payable under this
Plan is not paid when due, the Participant or Beneficiary may file a written
claim with the Administrative Committee. If the claim is denied or no response
is received within forty-five (45) days after the date on which the claim was
filed with the Administrative Committee (in which case the claim will be deemed
to have been denied), the Participant or Beneficiary may appeal the denial to
the Administrative Committee within sixty (60) days of receipt of written
notification of the denial or the end of the forty-five day period, whichever
occurs first. In pursuing an appeal, the

 

14



--------------------------------------------------------------------------------

Participant or Beneficiary may request that the Administrative Committee review
the denial, may review pertinent documents, and may submit issues and documents
in writing to the Administrative Committee. A decision on appeal will be made
within sixty (60) days after the appeal is made, unless special circumstances
require the Administrative Committee to extend the period for another sixty (60)
days.

 

10.4    Hold Harmless.  To the maximum extent permitted by law, no member of the
Administrative Committee shall be personally liable by reason of any contract or
other instrument executed by such member or on such member’s behalf in such
member’s capacity as a member of the Administrative Committee nor for any
mistake of judgment made in good faith, and the Participating Company shall
indemnify and hold harmless, directly from its own assets (including the
proceeds of any insurance policy the premiums of which are paid from the
Company’s own assets), each member of the Administrative Committee and each
other officer, employee, or director of the Participating Company or an
Affiliate to whom any duty or power relating to the administration or
interpretation of the Plan against any cost or expense (including counsel fees)
or liability (including any sum paid in settlement of a claim with the approval
of the Participating Company) arising out of any act or omission to act in
connection with the Plan unless arising out of such person’s own fraud or bad
faith.

 

10.5    Service of Process.  The Secretary of the Participating Company or such
other person designated by the Board shall be the agent for service of process
under the Plan.

 

10.6    Form of Administration.  To the extent authorized by the Administrative
Committee, any action required to be taken by a Fund Optionholder may be taken
in writing, by electronic transmission, by telephone, or by facsimile, except
for a beneficiary designation which must be in writing.

 

ARTICLE XI

 

DESIGNATION OF BENEFICIARIES

 

11.1    Beneficiary Designation.  Every Fund Optionholder shall file with the
Administrator a Beneficiary designation, substantially in the form prescribed by
the Administrative Committee, of one or more Persons as the Beneficiary who
shall be entitled to become the Fund Optionholder of Fund Options held by the
Participant upon the Participant’s death. A Participant may from time to time
revoke or change such Beneficiary designation without the consent of any prior
Beneficiary by filing a new designation with the Administrator, except where the
consent of another person is required by law. The last such designation received
by the Administrator shall be controlling; provided, however, that no
designation, or change or revocation thereof, shall be effective unless received
by the Administrator prior to the Participant’s death, and in no event shall it
be effective as of any date prior to such receipt. All decisions of the
Administrative Committee concerning the effectiveness of any Beneficiary
designation, and the identity of any Beneficiary, shall be final.

 

11.2    Failure to Designate Beneficiary.  If no Beneficiary designation is in
effect at the time of a Participant’s death, the Fund Options, if any, held by
the Participant at the Participant’s death shall be transferred to the
Participant’s surviving spouse, if any, or if the Participant has no

 

15



--------------------------------------------------------------------------------

surviving spouse, to the Participant’s estate. A Participant’s surviving spouse
is the Person to whom the Participant was legally married (as determined by the
Administrative Committee) immediately before the Participant’s death. If the
Administrative Committee is in doubt as to the right of any Person to receive
such Fund Options, the Administrative Committee may direct the Participating
Company to withhold payment, without liability for any interest thereon, until
the rights thereto are determined, or the Administrative Committee may direct
the Participating Company to pay any such amount into any court of appropriate
jurisdiction and such payment shall be a complete discharge of the liability of
the Participating Company therefor.

 

ARTICLE XII

 

AMENDMENT OR TERMINATION OF THE PLAN

 

12.1    Right to Amend or Terminate Plan.  The Board reserves the right at any
time to amend or terminate the Plan, in whole or in part, and for any reason and
without the consent of any Participating Company, Participant or Beneficiary.
Each Participating Company by its participation in the Plan shall be deemed to
have delegated this authority to the Board.

 

In no event shall an amendment or termination modify, reduce or otherwise affect
the Participating Company’s obligations under the Plan, as such obligations are
defined under the provisions of the Plan existing immediately before such
amendment or termination.

 

12.2    Notice.  of any amendment or termination of the Plan shall be given by
the Board or the Administrative Committee, whichever adopts the amendment, to
the other and all Participating Companies.

 

ARTICLE XIII

 

GENERAL PROVISIONS AND LIMITATIONS

 

13.1    No Right to Continued Employment.  Nothing contained in the Plan shall
give any Employee the right to be retained in the employment of any
Participating Company or Affiliate or affect the right of any such employer to
dismiss any Employee. The adoption and maintenance of the Plan shall not
constitute a contract between any Participating Company and Employee or
consideration for, or an inducement to or condition of, the employment of any
Employee.

 

13.2    Payment on Behalf of Payee.  If the Administrative Committee shall find
that any person to whom any amount is payable under the Plan is unable to care
for such person’s affairs because of illness or accident, or is a minor, or has
died, then any payment due such person or such person’s estate (unless a prior
claim therefor has been made by a duly appointed legal representative) may, if
the Administrative Committee so elects in its sole discretion, be paid to such
person’s spouse, a child, a relative, an institution maintaining or having
custody of such person, or any other person deemed by the Administrative
Committee to be a proper recipient on

 

16



--------------------------------------------------------------------------------

behalf of such person otherwise entitled to payment. Any such payment shall be a
complete discharge of the liability of the Plan and the Participating Company
therefor.

 

13.3    Nonalienation.

 

(a) Subject to Section 13.3(b), no Fund Option, interest, expectancy, benefit,
payment, claim or right of any Participant or Fund Optionholder under the Plan
shall be (a) subject in any manner to any claims of any creditor of the
Participant or Fund Optionholder, (b) subject to the debts, contracts,
liabilities or torts of the Participant or Fund Optionholder or (c) subject to
alienation by anticipation, sale, transfer, assignment, bankruptcy, pledge,
attachment, charge or encumbrance of any kind. If any Person shall attempt to
take any action contrary to this Section, such action shall be null and void and
of no effect, and the Administrative Committee and the Participating Company
shall disregard such action and shall not in any manner be bound thereby and
shall suffer no liability on account of its disregard thereof. If the
Participant or Fund Optionholder, or any other beneficiary hereunder shall
become bankrupt or attempt to anticipate, alienate, sell, assign, pledge,
encumber, or charge any right hereunder, then such right or benefit shall, in
the discretion of the Administrative Committee, cease and terminate, and in such
event, the Administrative Committee may hold or apply the same or any part
thereof for the benefit of the Participant or Fund Optionholder or the spouse,
children, or other dependents of the Participant or Fund Optionholder, or any of
them, in such manner and in such amounts and proportions as the Administrative
Committee may deem proper.

 

(b) Notwithstanding Section 13.3(a), a Participant may at any time prior to
death assign by gift a Fund Option to the Participant’s spouse, adult children
or a trust for the benefit of the Participant, the Participant’s spouse or adult
children. The Participant may also assign by gift a Fund Option to a tax-exempt
entity as defined in Code Section 501(c)(3). Notwithstanding the foregoing, such
an assignment shall be permitted only if (i) the Participant is 100% Vested in
the Fund Option, and (ii) the assignment is made by gift for which the
Participant receives no consideration for the assignment. Any such assignment
shall be evidenced by an appropriate written document executed by the
Participant and a copy delivered to the Committee in advance of the effective
date of the assignment. In the event of such an assignment, the assignee shall
become the Fund Optionholder of the Fund Option and shall be entitled to all the
rights of the Participant with respect to the assigned Fund Option, and such
Fund Option shall continue to be subject to all of the terms, conditions and
restrictions applicable to the Fund Option, as set forth in the Plan.

 

13.4    Missing Payee.  If the Administrative Committee cannot ascertain the
whereabouts of any person to whom a payment is due under the Plan, and if, after
five years from the date such payment is due, a notice of such payment due is
mailed to the last known address of such person, as shown on the records of the
Administrative Committee or the Company, and within three months after such
mailing such person has not made written claim therefor, the Administrative
Committee, if it so elects, after receiving advice from counsel to the Plan, may
direct that such payment and all remaining payments otherwise due to such person
be canceled on the records of the Plan and the amount thereof forfeited, and
upon such cancellation, the Participating Company shall have no further
liability therefor, except that, in the event such person later notifies the
Administrative Committee of such person’s whereabouts and requests

 

17



--------------------------------------------------------------------------------

the payment or payments due to such person under the Plan, the amounts otherwise
due but unpaid shall be paid to such person without interest for late payment.

 

13.5    Required Information.  Each Participant shall file with the
Administrative Committee such pertinent information concerning himself or
herself, such Participant’s Beneficiary, or such other person as the
Administrative Committee may specify, and no Participant, Beneficiary, or other
person shall have any rights or be entitled to any benefits under the Plan
unless such information is filed by or with respect to the Participant.

 

13.6    No Trust or Funding Created.  The obligations of the Participating
Company to make payments hereunder shall constitute a liability of the
Participating Company to a Participant or Beneficiary, as the case may be. Such
payments shall be made from the general funds of the Participating Company, and
the Participating Company shall not be required to establish or maintain any
special or separate fund, or purchase or acquire life insurance on a
Participant’s life, or otherwise to segregate assets to insure that such payment
shall be made, and neither a Participant nor a Beneficiary shall have any
interest in any particular asset of the Participating Company by reason of its
obligations hereunder. Nothing contained in the Plan shall create or be
construed as creating a trust of any kind or any other fiduciary relationship
between the Participating Company and a Participant or any other person. The
rights and claims of a Participant or a Beneficiary to a benefit provided
hereunder shall have no greater or higher status than the rights and claims of
any other general, unsecured creditor of the Participating Company.

 

13.7    Binding Effect.  Obligations incurred by the Participating Company
pursuant to this Plan shall be binding upon and inure to the benefit of the
Participating Company, its successors and assigns, and the Participant and the
Participant’s Beneficiary.

 

13.8    Merger or Consolidation.  In the event of a merger or a consolidation by
the Participating Company with another corporation, or the acquisition of
substantially all of the assets or outstanding stock of the Participating
Company by another corporation, then and in such event the obligations and
responsibilities of the Participating Company under this Plan shall be assumed
by any such successor or acquiring corporation, and all of the rights,
privileges and benefits of the Participants and Beneficiaries hereunder shall
continue.

 

18



--------------------------------------------------------------------------------

13.9    Entire Plan.  The Plan document, and any written amendments thereto,
contain all the terms and provisions of the Plan and shall constitute the entire
Plan.

 

IN WITNESS WHEREOF, this Plan has been executed this 14th day of October, 2002.

 

 

 

DOMINION RESOURCES, INC.

By:

 

        /s/    ANTHONY E. MANNING

--------------------------------------------------------------------------------

   

Anthony E. Manning

Vice President – Human Resources

 

19